Citation Nr: 1218552	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  12-03 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1943 to November 1945.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the Veteran's service-connection claims for a bilateral hearing loss disability, and for tinnitus.  The Veteran disagreed with the RO's determinations, and perfected an appeal as to both issues.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board regrets having to remand the Veteran's appeal at this time.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law. 

In essence, the Veteran contends that he currently has hearing loss and tinnitus disabilities that began during his active duty service.  He has advanced two theories of causation.  First, the Veteran asserts that his current disabilities developed because he was exposed to in-service acoustic trauma from airplane engines in performance of his duties as an engine mechanic.  The Veteran also asserts that he sustained inner ear damage during "rapid descent flying in the mountains between India and China" which caused him to develop hearing loss and tinnitus.  See the Veteran's December 2011 VA Form 9.  

Unfortunately, it appears that the Veteran's service records are not available.       See the RO's Formal Finding of Unavailability dated February 23, 2010.  The Court has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims has been undertaken with this heightened duty in mind. 

The Veteran's AGO Form 53 specifies that the Veteran did in fact work as a airplane and engine mechanic during his period of active duty service in the Army Air Corps, and that he had foreign service taking part in air offensives in Japan, Burma, China, the Eastern Mandates and India.  Although this form does not indicate that the Veteran actually participated in combat with the enemy, or that he suffered any specific damage to his ears during service, it does confirm that the Veteran's duties likely required that he work in and around aircraft and aircraft engines, and that he flew in aircraft overseas.  The Veteran is competent to attest to his in-service experiences to include having been exposed to loud noises from aircraft engines in service, and having flown in aircraft over mountains between India and China.  Cf. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In light of this information, the Board finds no reason to doubt the Veteran's credibility as to these assertions of in-service noise exposure and "rapid descent flying in the mountains in between India and China."  

The Veteran was afforded a VA audiological examination in March 2010.  Audiometric testing pertinently demonstrated that the Veteran does in fact have a current hearing loss disability as defined by VA under 38 C.F.R. § 3.385, and that the Veteran currently experiences tinnitus.  See the March 2010 VA examiner's report, page 1.  

After acknowledging the Veteran's history of in-service and post-service noise exposure [which includes exposure during ten years of factory work, carpentry and working with machinery], as well as the Veteran's own report of first noticing difficulty hearing in the military, the March 2010 VA examiner offered the following medical opinion: "Given the lack of evidence of hearing loss during his military service or in the 65 years since separation, as well as the history of noise exposure as a civilian, it is less likely than not that his hearing loss is related to noise exposure during his military service."  See the March 2010 VA examiner's report, pages 1 and 2.  The examiner similarly concluded that the Veteran's tinnitus is less likely than not related to in-service noise exposure given "that the veteran reports his tinnitus occurs only immediately after noise exposure, as well as its reported onset during a period of his life in which he had significant noise exposure . . . ."  Id., page 2. 

The Board finds the etiological opinions of the March 2010 VA examiner to be inadequate for two reasons.  First and foremost, as noted above, the Veteran's service records are unavailable through no fault of his own, and it is now well established that the Board cannot determine that the Veteran's competent lay assertions that he began noticing diminished hearing during service lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board has already conceded that the Veteran endured acoustic trauma during service in performance of his duties as an aircraft and engine mechanic.  Although the Veteran may have experienced post-service acoustic trauma, the March 2010 VA examiner offered no explanation as to why such out-of-service exposure would more likely cause the Veteran to develop his current disabilities than would his in-service exposure, especially in light of the fact that the Veteran has asserted that he recalls experiencing symptoms of hearing loss and tinnitus prior to his post-service noise exposure.

In addition, the March 2010 VA examiner only opined as to whether the Veteran's hearing loss and tinnitus were caused by in-service noise exposure, and did not offer any opinion addressing the role that "rapid descent flying in the mountains between India and China" might have had on the Veteran's hearing ability, if any.  The Board recognizes that the March 2010 VA examiner may not have had any reason to address such matters since the Veteran did not mention to VA that he injured his ears during these flights until December 2011.  See the Veteran's December 2011 VA Form 9.  In any event, a new medical opinion must be obtained that includes consideration of whether the Veteran's current disabilities may be attributable to the effects of in-service "rapid descent flying," if determinable.  See Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

In light of the Veteran's competent assertions that he has noticed the onset of his claimed hearing loss and tinnitus during his active service, in addition to the fact that the Board has a heightened duty to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule when service records are missing, the Board believes a remand is necessary in this case so that a new VA audiology examination may be scheduled. 

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his bilateral hearing loss disability and tinnitus.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include any existing relevant updated VA treatment records.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.  

2.  The Veteran should then be afforded a VA audiological examination to assess the current nature and etiology of his diagnosed hearing loss and tinnitus disabilities.  The Veteran's claims file, and a copy of this REMAND should be forwarded to the examiner for review, and the report should reflect that such review occurred.  After review of the claims folder, and upon examination of the Veteran, the VA examiner should provide an opinion with supporting clinical rationale as whether it is as likely as not (50 percent or better probability) that the Veteran has a current bilateral hearing loss disability or a tinnitus disability that had its onset in, or is otherwise related to his period of active duty military service.  The examiner should assume for the purposes of this opinion that the Veteran experienced in-service noise exposure from aircraft and aircraft engines while working as a mechanic, and that he participated in "rapid descent flying" while serving overseas.  

If it is more likely that the Veteran's hearing loss or tinnitus did not have its onset in service as the Veteran so asserts, but rather had its onset after he separated from service, the examiner should discuss why this is so and provide an additional opinion as to whether either disability is as likely as not attributable to the Veteran's active duty service on the basis of a delayed onset theory of causation, per the provisions 38 C.F.R. § 3.303(d).  

In this connection, if the examiner believes that the Veteran's hearing loss or tinnitus was caused by post-service acoustic trauma instead of any in-service acoustic injury, a reasoned explanation as to why this is so should also be provided.  

Finally, if either of the Veteran's current hearing loss or tinnitus disabilities is not related to in-service noise exposure or to "rapid descent flying" when considered separately, the examiner should determine whether is it as likely as not that either disability is related to the combined effects of in-service noise exposure and "rapid descent flying" on the Veteran's ears, if any.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, VBA should readjudicate the Veteran's service-connection claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond. Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



